Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 72, 77-84 and 89-98 are examined on merits in this office action to the extent that they encompass the elected invention. 

Claim Rejections – Improper Markush Grouping
Claims 72, 77-84 and 89-98 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature for the following reasons: the claims encompass a sufficient number and variety of structurally and functionally divergent multichromophore represented CP1, CP2, CP3 groups linked to structurally divergent sensor molecules and each claim encompasses compounds with no substantial structural elements in common. Each of CP1, CP2, CP3 and sensor biomolecule encompasses large number of structurally divergent compounds and their combination does not provide a shared substantial structural feature having a defined property and a common use that flows from the shared substantial structural feature. As for example, CP2 as claimed (aromatic repeat) encompasses an inordinately a large number of structurally divergent compound. A biphenyl aromatic compound is structurally and functionally distinct from an aromatic compounds fluorene, a coronene, a phenanthrene, a perylene, a brevotoxin A, which are structurally divergent and which does not have a common core. Similarly, CP3 encompasses various structurally and functionally divergent compounds. Thus, in combination and permutation of CP1, CP2, CP3 and sensor biomolecule, the compounds of claim 72, 80 and 95 provides a large number of structurally divergent compounds that does not have a shared substantial structural feature having a defined property and a common use that flows from the shared substantial structural feature.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 72, 77-84 and 89-98 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 136~), 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).
Claims 72, 80, 84 and 95 and the dependent claims are directed to a conjugate comprising a multichromophre covalently linked to sensor biomolecule wherein the mumtichromophore comprising CP1 which is a fluorene repeat unit, CP2 which is an aromatic repeat unit and CP3 which is an aromatic repeat comprising a bioconjugation functional group.  Each of the CP1, CP2, CP3 and sensor biomolecule encompasses large number of structurally divergent compounds and their combination and linkages with various orientation provides an inordinately a large number of different structures, for which the specification does not have a clear descriptive support in the specification. CP1 as claimed (fluorene) encompasses an inordinately a large number of structurally divergent compound with various linkages and orientations. A biphenyl (for CP2) is structurally and functionally distinct from an aromatic compound fluorene, a coronene, a phenanthrene, a perylene, a brevotoxin A, and all which are structurally divergent and which does not have a common core. Similarly, CP2 and CP3 encompasses various structurally and functionally divergent compounds. Thus, in combination and permutation of CP1, CP2, CP3 and sensor biomolecule, the compounds of claim 72, 80 and 95 provides a large number of structurally divergent compounds. This genus encompasses an untenable number of compounds, due to the number of possible permutations based on all of the combinations of the variables contained in the genus.
Even when all the CP1, CP2 and CP3 are represented by fluorene, the various linkages with fluorenes does not have a clear descriptive support, let alone the various structures encompassed by each of the CP1, CP2 and CP3 as described above. The scope of the claims allow substituted fluorenes linked through the substitutions groups in any orientations and linkages of other groups as encompassed by aromatic repeat, as for example, naphthalene, thiophene, anthracene, furan, pyridine, oxazole be linked to fluorene unit or other units in any orientations and any combination as long as one of them has a bioconjugation site. 
However, throughout the specification, the example and guidance are very limited to CP1, CP2 and CP3 as benzene and fluorene and the examples and guidance for the linkage is limited to certain orientation. Even for benzene and/or fluorene, there is no guidance for linkages in all orientations as described above and there is no guidance in the specification as to how the different linkages (different orientations) can be achieved to obtain different species of the compounds as claimed having different orientations. 
The MPEP states that the purpose of written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention." See MPEP § 2163. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974). Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula. In chemical cases, varying degrees of specificity are required. A disclosure involving a new chemical compound or composition must teach persons skilled in the art how to make the compound or composition. See MPEP § 608.01. 
In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc), the Federal Circuit noted the importance of an application's disclosure and stated, “the hallmark of written description is disclosure.” A disclosure adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351. “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore, the disclosure of only a very limited number of compounds (with limited number of certain oriented linkages) from the enormous number of compounds that may be encompassed by the genus as claimed cannot be a representative number of all the unlimited number of structurally divergent and dissimilar compounds as encompassed by the scope of the claims.
A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for compounds encompassed by the scope (various structures encompassed by CPE, CP2 and CP3 and the various linkages in various orientations and through various substitution groups) of the compounds as claimed and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 72, 77-84 and 89-98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over An et al (Macromolecular Rapid Communication, published 28 June 2006).
In regards to claims 72, 80, 84, 91, 92 and 95, An discloses water soluble multichromophore covalently conjugated to an affinity ligand comprising the structure 

    PNG
    media_image1.png
    227
    440
    media_image1.png
    Greyscale
 for detection of biomolecules and the structure reads on the structure of claims 72, 80, 84 and 95 wherein CP1, CP2 and/or CP3 are fluorene. The structure as disclosed above comprises a biotin is linked through a linker at a site which is considered at the bioconjugation site and biotin can be considered as an affinity ligand having affinity to avidin. Ann discloses linking chemistry involving N-hydroxysuccinimide (Scheme 2) for linking of biotin to the bioconjugation functional group. An discloses FI-B associates with spreptavidin.
An discloses affinity ligand biotin but does not disclose other affinity ligands such as protein affinity ligand, antibody or a nucleic acid.
However, one of ordinary skilled in the art can easily envisage various other affinity ligands in place of biotin with the expectation of expanding the arsenal of affinity ligands/binding partners in the conjugate of An for detection of various analytes with a reasonable expectation of success. Since antibody, streptavidin and nucleic acid are a common and widely used affinity ligands for various analytes, one of ordinary skilled in the art would obviously consider antibody as affinity ligand.
In regards to claims 77-79, 81-83, 85-90, 93-94 and 96-98, the polyfluorene conjugate comprises substituted fluorene and the above disclosed structure reads on CP1 comprises 1 to 5 aromatic rings and the fluorene can be considered as bridged biphenyl bridged by a CH2 group.

Response to argument
Applicant's arguments filed 08/31/2022 have been fully considered and are persuasive to overcome the obviousness double patenting rejections in view of filing of terminal disclaimers, but however, they are persuasive to overcome the rejections for improper Markush grouping and under 35 USC 112a 35 USC 103. 
In regards to Markush grouping, Applicant argued that Applicant argued that the claims have been amended to specify that CP1 comprises a fluorene repeat unit and as such the claimed structure all share a common feature of fluorene repeat unit and this rejection may be withdrawn.
The above arguments have fully been considered but are not found persuasive because contrary to Applicant’s arguments “CP1 that is fluorene” is not a required component of the final structure as the recitation “repeat unit selected from: CP1 …..CP2 …. and CP3” provides structure only from CP1 or CP2 and thus Applicant’s arguments that claimed structures all share a common feature of fluorene repeat does not have a clear basis in view of what is claimed. Moreover, in the multichromophore conjugate, since the finial structure cannot be determined from claimed language, it is unclear if the fluorene constitutes a substantial structural feature of the final structure.
In regards to 35 USC 112 (a) rejection, the structure as drawn is just an exemplary structure but however, as described above, the final structure can be devoid of any fluorene molecules and the linkages, orientations of the various arrangements of the divergent structures encompassed by “aromatic repeat” has not been clearly described in the specification. Moreover, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus and representative structures encompassed by various divergent structures encompassed by CP2 and or CP3 with various linkages and orientations have not been clearly described in the specification.  If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Even when all the CP1, CP2 and CP3 are represented by fluorene, the various linkages with fluorenes does not have a clear descriptive support, let alone the various structures encompassed by each of the CP1, CP2 and CP3 as described above.
In regards to 103 rejection, Applicant argued that An fails to teach a sensor biomolecule as claimed, which claimed sensor biomolecule does not comprise a biotin group but is instead specified as "selected from a protein, an antibody or a nucleic acid". Nor does An suggest this element. An fails to suggest such an element because An is merely directed to “a new fluorescent ratiometric assay based on FRET to detect proteins that enhances the assay selectivity”.
The above arguments have fully been considered but are not found persuasive because An teaches that the biotin moiety in PFPB side chain can specifically bind with streptavidin which provides obviousness for linking to avidin to biotin and thus provides obviousness to provide PFPB-biotin linked to streptavidin (page 996). Moreover, as described above in the rejection, since antibody, streptavidin and nucleic acid are a common and widely used affinity ligands for various analytes, one of ordinary skilled in the art would obviously consider antibody as affinity ligand in place of biotin for studying various specific interaction by ratiometric protein assay.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641